EXAMINER'S COMMENTS

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific claim limitation of, “a second cover configured to close the second opening in a storage position, the second cover remaining coupled to the apparatus when the second cover is in the fill position, the second cover being rotatable to expose the second opening in the fill position” in combination as claimed in claims 1 and 19 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Sturgess (U.S. 2011/0117257 A1) teaches an apparatus 10 for containing liquid, the apparatus 10 comprising: a cap (16 and attached structure except bottle 14) comprising: a first opening (opening of 64) configured to be open in a pour position such that the liquid can flow through the first opening; a first cover 34 configured to close the first opening in a closed position; a second opening 40 configured to be open in a fill position such that the liquid can flow through the second opening 40; a second cover 58 configured to close the second opening 40 in a storage position, the second cover 58 remaining coupled to the apparatus 10 when the second cover 58 is in the fill position: a first vent 46 configured to fluidly couple an interior of the apparatus 10 with ambient air, the first vent 46 disposed at a first portion of the cap: and a second fill vent 64 in fluid communication with the first vent 46, the second fill vent 64 configured to fluidly couple the interior of the apparatus 10 with ambient air so that air within the apparatus 10 can vent to atmosphere as the apparatus 10 is filled with the liquid, the second vent 64 disposed at a second portion of the cap different from the first portion (see figures 1A and 1B). However, the prior art fails to teach or suggest the specific limitation in combination as claimed in claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735